DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 30 August 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abboud (US 2007/0255162).
Regarding claims 1-3, Abboud discloses a device which comprises an elongated body with proximal and distal portions and a longitudinal axis (fig. 1), a treatment element (i.e. balloon) at the distal end of the elongate body (fig. 2) and two recording . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abboud in view of Fourkas (US 2008/0312644).
Regarding claims 4-6, Abboud does not disclose the number or diameter of the orifices. However, the fact that Abboud does not suggests that neither element is critical, a fact supported by the fact that Applicant has also not disclosed that the number or size of the orifices produces an unexpected result. Fourkas discloses a cryosurgical balloon catheter and teaches that there may be at least 32 orifices (4*8, fig. 4, see also [0053]) which can be entirely (fig. 4) or partially (fig. 14) circumferentially located. Fourkas also teaches the diameter of the orifices can be between 0.001 and 0.008 inches which is a range that overlaps with the claimed range of approximately 0.0005-0.0015 (MPEP 2144.05(I)). Therefore, before the filing date of the application, it would have been obvious to provide the orifices of Abboud with any commonly known configuration, including the diameters, numbers and arrangements taught by Fourkas, which would produce the predictable result of treating tissue in a desired manner.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abboud and Fourkas, further in view of Buckley (US 2012/0136418).
Regarding claim 7, neither Abboud nor Fourkas disclose that the orifices are helically arranged. Buckley discloses a cryosurgical balloon with a plurality of orifice arrangements (e.g. figs. 2B, 2C, 4A, 12, 13, 14 and 15) including a helically arranged embodiment (fig. 15). Therefore, before the application was filed, it would have been obvious to have provided the device of Abboud-Fourkas with any commonly known orifice arrangement, including a helical arrangement as taught by Buckley, which would produce the predictable result of treating tissue in a desired manner. 

Claims 9, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (US 2015/0265334).
Regarding claims 9, 12 and 16, Franke discloses a system for bronchial denervation with a cryoablation device ([0037]) including a ‘treatment element’ (e.g. some middle region of balloon 315, fig. 3B) with recording electrodes on either side of the treatment element (e.g. the proximal-most and distal-most element 335, fig. 3B), an electromyography system in communication with the recording electrodes ([0074]) and a control unit (165 and/or 165) for controlling the system. Franke does not specifically disclose that a cooling fluid from a coolant source is used. However, using cryogenic fluids for cryogenic ablation is extremely common in the art. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any common implementation of the cryosurgical system disclosed by Franke, including one which uses fluid (which must be controlled) from a coolant source to produce the predictable result of ablating tissue.
Regarding claims 17 and 20, Franke discloses a method for bronchial denervation (paragraphs [0011]-[0012], fig. 10) comprising the steps of positioning a treatment element (balloon 315, fig. 3B) of a device (fig. 1) within a bronchus of a patient’s lung (e.g. fig. 2) and expanding the treatment element to contact at least one of bronchial tissue and nerves innervating bronchial tissue (e.g. fig. 2, [0056]). The method further includes recording and transmitting electromyography signals from any number of electrodes (355, [0057], [0059], [0084] and [0088]) to a system (165 and/or 135, see also [0086]). Regarding the use of a cryosurgical device, Franke teaches the system can employ cryosurgical energy ([0037]), or any of several other energy types (thus suggesting functional equivalence as discussed in MPEP 2144.06), but does not disclose .

Allowable Subject Matter
Claims 13, 14, 15, 18, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art is aware of the use of EMGs to measure denervation in lung tissue but does not disclose the step of calculating the difference between two EMG signals and then comparing the difference to a reference EMG to determine denervation. Claims 14 and 15 are indicated allowable by virtue of their dependence on claim 13, and claim 19 by dependence on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the general teaching that EMG may be used to monitor the extent of denervation, see paragraph [0111] of US 2015/0173673 to Toth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.